Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the concave-convex” which is separately disclosed in both claim 1 and claim 2.
Claim 15 recites “the concave-convex” which is separately disclosed in both claim 13 and claim 14.
Allowable Subject Matter
Claim 6-8, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20120187408 A1) hereafter referred to as Tanaka in view of Kim et al. (KR 100678739 B1) hereafter referred to as Kim 
In regard to claim 1 Tanaka teaches an array substrate [see Fig. 4, see paragraph 0108, 0187-0189 “display device in this specification refers to an image display device, a display device, or a light source (including a lighting device)” “plurality of pixels” i.e. image display with pixels meets broadest reasonable interpretation of array], comprising:
a substrate [see paragraph 0108, “a gate electrode 103 is formed over a substrate 101”], wherein the substrate comprises a first surface [top] and a second surface [bottom] that are disposed oppositely to each other;
a gate [103] , wherein the gate partially covers the first surface;
a gate insulating layer [“gate insulating film 105”] , wherein the gate insulating layer is disposed on a side of the gate away from the first surface and extends to the first surface;
a seed layer [see paragraph 0118, 0052 see Fig. 1 “seed crystal 107 can be formed under the first condition that enables the mixed phase grains having high crystallinity to be formed at a low density, in a manner similar to that of the seed crystal 57 described in Embodiment 1” “seed crystal 57 may have a space 57b between adjacent mixed phase grains 57a”] , wherein the seed layer is disposed on a side of the gate insulating layer away from the gate; and
a semiconductor layer [see 59 in Fig. 1E] , wherein the semiconductor layer partially covers a side of the seed layer away from the gate insulating layer, and a surface of the semiconductor layer away from the seed layer has a concave-convex structure [see Fig. 1E] formed by growth of grains,
but does not state nanocrystalline .
See Tanaka paragraph 0053 CVD.
See Kim “In the case of liquid crystal displays that are currently commercialized, the active layer of the thin film transistor is mostly an amorphous silicon film. However, when the amorphous silicon film is applied as the active layer of the thin film transistor, the mobility is very low at about 0.5 cm 2 / Vs, which shows a limitation in the application in the liquid crystal display device which requires a high operating speed. Accordingly, a thin film transistor using polycrystalline silicon (Si), single crystalline silicon (Si), microcrystalline silicon (Si), nanocrystalline silicon (Si), etc. has been proposed. Among them, the nanocrystalline-silicon thin film transistors to which the nanocrystalline-silicon is applied have a high driving speed more than 10 times higher than the conventional amorphous silicon thin film transistors, and thus can achieve a high driving speed that can correspond to the driving devices for peripheral circuits. It is expected as a driving element of the next generation display device” “in order to form the nanocrystalline silicon thin film, conventionally, a PECVD process using a ratio of SiH 2 and H 2, which are reaction gases, is about 1:10 to 300, and the nanocrystal— A silicon thin film is formed”.
Thus it would be obvious to modify Tanaka to try nanocrystalline instead of microcrystalline .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that Kim teaches nanocrystalline is best for thin film transistor performance.
In regard to claim 2 Tanaka and Kim as combined teaches wherein the semiconductor layer comprises a crystalline layer [see 59 in Fig. 1E] and a conductive layer [see 60 in Fig. 1F, see Fig. 4 layers above 107]; 
the crystalline layer partially covers the side of the seed layer [see Fig. 1E] away from the gate insulating layer; 
a surface of the crystalline layer away from the seed layer has a concave-convex [see Fig. 1E] structure formed by growth of nanocrystalline grains; 
the conductive layer is correspondingly disposed [see Fig. 4] on a side of the crystal layer away from the seed layer; and 
the conductive layer has a concave-convex [see Fig. 5 see 111] structure.
In regard to claim 3 [see 112 rejection ] Tanaka and Kim as combined teaches wherein the concave-convex structure is of any one of [see Fig. 1E, see Fig. 4] an irregular pulse shape, a sawtooth shape, a wave shape, and a concave-convex broken line shape.
In regard to claim 4 Tanaka and Kim as combined teaches wherein a carrier concentration of the crystalline layer is higher [“Among them, the nanocrystalline-silicon thin film transistors to which the nanocrystalline-silicon is applied have a high driving speed more than 10 times higher than the conventional amorphous silicon thin film transistors”] than a carrier concentration of the conductive layer.
In regard to claim 5 Tanaka and Kim as combined does not state wherein a thickness of the crystalline layer is 5 nm to 50 nm.
However see paragraph 0015 “microcrystalline semiconductor film having a thickness of more than or equal to 70 nm and less than or equal to 100 nm”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a thickness of the crystalline layer is 5 nm to 50 nm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20120187408 A1) hereafter referred to as Tanaka in view of Kim et al. (KR 100678739 B1) hereafter referred to as Kim 
In regard to claim 9 Tanaka teaches a fabrication method for an array substrate [see Fig. 4, see paragraph 0108, 0187-0189 “display device in this specification refers to an image display device, a display device, or a light source (including a lighting device)” “plurality of pixels” i.e. image display with pixels meets broadest reasonable interpretation of array], comprising:
providing a substrate [see paragraph 0108, “a gate electrode 103 is formed over a substrate 101”], wherein the substrate comprises a first surface [top] and a second surface [bottom] that are disposed oppositely to each other;
disposing a gate [103] on the first surface, wherein the gate partially covers the first surface;
disposing a gate insulating layer [“gate insulating film 105”] on a side of the gate away from the first surface, wherein the gate insulating layer extends to the first surface;
disposing a seed layer [see paragraph 0118, 0052 see Fig. 1 “seed crystal 107 can be formed under the first condition that enables the mixed phase grains having high crystallinity to be formed at a low density, in a manner similar to that of the seed crystal 57 described in Embodiment 1” “seed crystal 57 may have a space 57b between adjacent mixed phase grains 57a”] on a side of the gate insulating layer away from the gate; and
disposing a semiconductor layer [see 59 in Fig. 1E] on a side of seed layer away from the gate insulating layer, wherein the semiconductor layer partially covers a side [see Fig. 1E] of the seed layer, and a surface of the semiconductor layer away from the seed layer has a concave-convex structure [see Fig. 1E] formed by growth of grains
but does not teach nanocrystalline .
See Tanaka paragraph 0053 CVD.
See Kim “In the case of liquid crystal displays that are currently commercialized, the active layer of the thin film transistor is mostly an amorphous silicon film. However, when the amorphous silicon film is applied as the active layer of the thin film transistor, the mobility is very low at about 0.5 cm 2 / Vs, which shows a limitation in the application in the liquid crystal display device which requires a high operating speed. Accordingly, a thin film transistor using polycrystalline silicon (Si), single crystalline silicon (Si), microcrystalline silicon (Si), nanocrystalline silicon (Si), etc. has been proposed. Among them, the nanocrystalline-silicon thin film transistors to which the nanocrystalline-silicon is applied have a high driving speed more than 10 times higher than the conventional amorphous silicon thin film transistors, and thus can achieve a high driving speed that can correspond to the driving devices for peripheral circuits. It is expected as a driving element of the next generation display device” “in order to form the nanocrystalline silicon thin film, conventionally, a PECVD process using a ratio of SiH 2 and H 2, which are reaction gases, is about 1:10 to 300, and the nanocrystal— A silicon thin film is formed”.
Thus it would be obvious to modify Tanaka to try nanocrystalline instead of microcrystalline .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that Kim teaches nanocrystalline is best for thin film transistor performance.
In regard to claim 10 Tanaka and Kim as combined teaches wherein disposing the semiconductor layer on the side of the seed layer away from the gate insulating layer comprises:
disposing a crystalline layer on a side [see 59 in Fig. 1E] of the seed layer away from the gate insulating layer, and the crystalline layer has a concave-convex structure [see 59 in Fig. 1E] on the surface of the side away from the seed layer formed by growth of nanocrystalline grains;
disposing a conductive layer [see 60 in Fig. 1F, see Fig. 4 layers above 107, see on top of 59 in Fig. 1F] on a side of the crystalline layer away from the seed layer, wherein the conductive layer has a concave-convex [see Fig. 1F, see Fig. 4, see Fig. 5 see 111]  structure; and
performing etching to the crystalline layer and the conductive layer so that [see Fig. 4, see Fig. 6] the crystalline layer and the conductive layer partially cover the seed layer to obtain the semiconductor layer.
In regard to claim 11 Tanaka and Kim as combined teaches wherein disposing the crystalline layer on the side of the seed layer away from the gate insulating layer is formed using [see Tanaka see combination CVD] a method of an atomic layer deposition, a chemical vapor deposition technique, a sol-gel method, or a sputtering method.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20120187408 A1) hereafter referred to as Tanaka in view of Kim et al. (KR 100678739 B1) hereafter referred to as Kim 
In regard to claim 13 Tanaka teaches a display panel, comprising an array substrate [see Fig. 4, see paragraph 0108, 0187-0189 “display device in this specification refers to an image display device, a display device, or a light source (including a lighting device)” “plurality of pixels” i.e. image display with pixels meets broadest reasonable interpretation of array], wherein the array substrate comprises:
a substrate [see paragraph 0108, “a gate electrode 103 is formed over a substrate 101”], wherein the substrate comprises a first surface [top] and a second surface [bottom] that are disposed oppositely to each other;
a gate [103] , wherein the gate partially covers the first surface;
a gate insulating layer [“gate insulating film 105”] , wherein the gate insulating layer is disposed on a side of the gate away from the first surface and extends to the first surface;
a seed layer [see paragraph 0118, 0052 see Fig. 1 “seed crystal 107 can be formed under the first condition that enables the mixed phase grains having high crystallinity to be formed at a low density, in a manner similar to that of the seed crystal 57 described in Embodiment 1” “seed crystal 57 may have a space 57b between adjacent mixed phase grains 57a”] , wherein the seed layer is disposed on a side of the gate insulating layer away from the gate; and
a semiconductor layer [see 59 in Fig. 1E] , wherein the semiconductor layer partially covers a side [see Fig. 1E] of the seed layer away from the gate insulating layer, and a surface of the semiconductor layer away from the seed layer has a concave-convex [see Fig. 1E] structure formed by growth of grains,
but does not teach nanocrystalline .
See Tanaka paragraph 0053 CVD.
See Kim “In the case of liquid crystal displays that are currently commercialized, the active layer of the thin film transistor is mostly an amorphous silicon film. However, when the amorphous silicon film is applied as the active layer of the thin film transistor, the mobility is very low at about 0.5 cm 2 / Vs, which shows a limitation in the application in the liquid crystal display device which requires a high operating speed. Accordingly, a thin film transistor using polycrystalline silicon (Si), single crystalline silicon (Si), microcrystalline silicon (Si), nanocrystalline silicon (Si), etc. has been proposed. Among them, the nanocrystalline-silicon thin film transistors to which the nanocrystalline-silicon is applied have a high driving speed more than 10 times higher than the conventional amorphous silicon thin film transistors, and thus can achieve a high driving speed that can correspond to the driving devices for peripheral circuits. It is expected as a driving element of the next generation display device” “in order to form the nanocrystalline silicon thin film, conventionally, a PECVD process using a ratio of SiH 2 and H 2, which are reaction gases, is about 1:10 to 300, and the nanocrystal— A silicon thin film is formed”.
Thus it would be obvious to modify Tanaka to try nanocrystalline instead of microcrystalline .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that Kim teaches nanocrystalline is best for thin film transistor performance.
In regard to claim 14 Tanaka and Kim as combined teaches wherein the semiconductor layer comprises a crystalline layer [see 59 in Fig. 1E] and a conductive layer [see 60 in Fig. 1F, see Fig. 4 layers above 107]; 
the crystalline layer partially covers the side of [see Fig. 1E] the seed layer away from the gate insulating layer, and a surface of the crystalline layer away from the seed layer has a concave-convex [see Fig. 1E] structure formed by growth of nanocrystalline grains; and 
the conductive layer is correspondingly disposed [see Fig. 4] on a side of the crystalline layer away from the seed layer, and the conductive layer has a concave-convex [see Fig. 5 see 111] structure .
In regard to claim 15 [see 112 rejection ] Tanaka and Kim as combined teaches  wherein the concave-convex structure is [see Fig. 1E, see Fig. 4] of any one of an irregular pulse shape, a sawtooth shape, a wave shape, and a concave-convex broken line shape.
In regard to claim 16 Tanaka and Kim as combined teaches wherein a carrier concentration of the crystalline layer is higher [“Among them, the nanocrystalline-silicon thin film transistors to which the nanocrystalline-silicon is applied have a high driving speed more than 10 times higher than the conventional amorphous silicon thin film transistors”] than a carrier concentration of the conductive layer.
In regard to claim 17 Tanaka and Kim as combined does not state wherein a thickness of the crystalline layer is 5 nm to 50 nm.
However see Tanaka paragraph 0015 “microcrystalline semiconductor film having a thickness of more than or equal to 70 nm and less than or equal to 100 nm”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein a thickness of the crystalline layer is 5 nm to 50 nm", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818